I am unable to concur in the decision of this case. It is a case of rape by a negro upon a white woman, the sentence of the jury being death. The only ground upon which the reversal is placed is the insufficiency of the evidence to show that appellant was over 17 years of age. I take it to be the law, that where the guilt of the appellant is shown by the State, the burden of proving his age to be under 17 years rests upon him. Penal Code, art. 35; Ake's case, 6 Texas Cr. App., 398; Jones' case, 13 Texas Cr. App., 1.
The offense is shown to have been committed in July, 1892, and, to be under 17 at that time, appellant had to show, by a preponderance of testimony, that he was born since July, 1875. The only direct testimony as to age is that given as follows: Belle Wilcox, the mother, says he was born November 14, 1877, and was 16 years old November 14, 1892; that she has no data to prove it by; does not know when she was born; that she was married in 1876; and that defendant was born after she was married, and of said marriage. The sheriff, Autrey, states this witness told him defendant was born on the 27th of April, which witness denied stating. George Wilcox says, that defendant is 16 years old, and was born in 1877; that Belle Wilcox married his nephew in 1876, and defendant was a living child at his mother's marriage, and his father unknown; that he was "a woods colt;" that he might miss defendant's age a year or two. Dan Murphy says he partly raised defendant. He got him from his mother when he looked to be 5 or 6 years old, and has had him nine years. He knew Belle Wilcox before he got possession of defendant, and she had no husband when defendant was born, and his father was unknown. John Sheffield says he knew defendant nine or ten years ago, and he was 6 or 7 years old when he first knew him. An examination of this testimony shows, that while his mother and George Wilcox swear to his birth in 1877, it is so utterly contradicted by their other testimony as to be unworthy of credit. If he was 16 in November, 1892, he could not have been born in 1877. Again, both George Wilcox and Belle Wilcox swear to her marriage in 1876, and both George Wilcox and Dan Murphy swear to defendant being a living child at his mother's marriage. The only proof of defendant being under 17 being the contradictory statements of his immediate family, which seem to show that appellant was a living child at his mother's marriage in 1876, and no testimony whatever as to his age then, the jury did not believe the defense; and I do not think the character of the testimony is calculated to inspire any confidence in its truth. It is not sufficient that the testimony may suggest a doubt of appellant being 17 years old, but it is to be proven by him. I think the judgment ought to be affirmed. *Page 298